        Case 1:19-cv-08312-PGG Document 18-1 Filed 03/04/20 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK

LAWYERS’ COMMITTEE FOR 9/11 INQUIRY,   )
INC.; AND RICHARD GAGE.                )
                                       )
          Plaintiffs.                  )
                                       )
v.                                     )                         Case No. 1:19-cv-08312
                                       )
WILLIAM P. BARR, ATTORNEY GENERAL OF   )                         ORDER MODIFYING
THE UNITED STATES; UNITED STATES       )                         BRIEFING SCHEDULE
DEPARTMENT OF JUSTICE; AND GEOFFREY    )
BERMAN, UNITED STATES ATTORNEY FOR THE )
SOUTHERN DISTRICT OF NEW YORK.         )
                                       )
          Defendants.                  )

       IT IS HEREBY ORDERED , pursuant to the stipulation of the parties, that Plaintiffs’

Response to Defendants’ Motion to Dismiss shall be filed on or before March 23, 2020, and

Defendants’ Reply shall be filed on or before April 6, 2020




Dated: _________________________                    _________________________________
                                                    Paul G. Gardephe
                                                    United States District Judge




                                                1
